Citation Nr: 0835871	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-03 915	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for service-connected post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a bilateral hearing 
loss disability.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in St. Louis, Missouri which continued a 10 percent rating 
for PTSD, and a December 2005 rating decision, which denied 
service connection for bilateral hearing loss and tinnitus.  
The issues have been merged on appeal.

The issue of entitlement to a higher initial rating for PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. Hearing loss is not shown during service.

2. There is no reliable evidence of a current bilateral 
hearing loss disability.

3. The preponderance of the evidence does not establish that 
tinnitus had its onset in service or is otherwise related to 
the veteran's active military service.  


CONCLUSION OF LAW

1. A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2007).

2. Tinnitus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claims of 
service connection for bilateral hearing loss and tinnitus, a 
letter dated in September 2005 fully satisfied the duty to 
notify provisions for these claims.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187; Pelegrini II, 18 Vet. App. at 120-21.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection for 
bilateral hearing loss and tinnitus, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
Dingess, 19 Vet. App. 473.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA examination in September 2005 
to obtain an opinion as to whether his bilateral hearing loss 
and tinnitus can be directly attributed to service.  Further 
examination or opinion is not needed on this claim because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed condition may be associated with the 
veteran's military service.  This is discussed in more detail 
below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran is seeking service connection for a bilateral 
hearing loss disability and tinnitus.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. Hearing Loss

The veteran contends that he has a bilateral hearing loss 
disability due to in-service noise exposure.  For the 
following reasons, the Board concludes that service 
connection is not warranted.  

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The veteran's service medical records are negative for 
complaints, treatment or a diagnosis of hearing trouble or 
any other ear problems.  At separation audiometric testing 
did not reveal any thresholds above 10 decibels.  38 C.F.R. 
§ 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  (The 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss.)  The veteran's service separation form shows that his 
military occupational specialty involved service in the 
artillery, and that he served in Vietnam for 14 months.  The 
form also indicates that the veteran received numerous 
decorations, including a Bronze Star Medal with "V" device.  
In this regard, the Board fully acknowledges that the veteran 
had combat service.  As such, the veteran's own statements as 
to his noise exposure in Vietnam from combat operations are 
accepted without independent corroboration, as they are 
consistent with the circumstances, conditions and hardships 
of the his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(b).  In this case, the claims file does not contain any 
clear and convincing evidence to the contrary.  For the 
aforementioned reasons, in-service noise exposure is conceded 
here.  See Hickson, 12 Vet. App. at 253.

In order to determine whether the veteran has hearing loss as 
a result of service, the veteran was afforded a VA 
audiological examination.  On the authorized audiological 
evaluation in September 2005, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
20
LEFT
10
10
20
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
An analysis of these audiometric results yields the finding 
that the veteran does not meet the regulatory criteria for a 
bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  

In order to be granted service connection, that a condition 
or injury occurred in service alone is not enough; rather, 
there must be current disability resulting from that 
condition or injury. See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this case, the Board has found no reliable 
evidence that the veteran has a current hearing loss 
disability.  

The Board is mindful of the veteran's argument that the 
audiometry test conducted at his service separation 
examination should be considered invalid because it was not 
conducted in a sound proof booth.  See notice of 
disagreement, January 2006.  The veteran, however, has 
offered no expert medical evidence demonstrating that an 
audiometry test conducted in an open room produces 
inaccurate, misleading, or clinically unacceptable test 
results.  In addition, even if this test were to be treated 
as inaccurate, it would not aid in establishing service 
connection for bilateral hearing loss.  As explained above, 
in-service noise exposure has already been conceded in light 
of the veteran's combat status, but it has also been 
established that the veteran does not currently have a 
bilateral hearing loss disability.  

As such, the Board finds that the probative weight of the 
negative evidence exceeds that of the positive, and the claim 
for service connection for bilateral hearing loss must 
therefore be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

b. Tinnitus

The veteran contends that he has tinnitus as a result of in-
service noise exposure.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

The veteran's service medical records are negative for 
complaints, treatment or a diagnosis of tinnitus or any other 
ear trouble.  As explained above, the Board accepts as true 
the statements of the veteran with regard to in-service noise 
exposure.  The veteran has also stated that he has had 
tinnitus since his days of combat service in Vietnam.  As 
with in-service noise exposure, it is conceded here that the 
veteran's tinnitus had its onset in service, given that there 
is evidence of exposure to combat and that his statement is 
consistent with the nature of his combat exposure.  

At the September 2005 VA audiological examination, the 
veteran reported that he worked for 35 years as an ironworker 
on construction sites following service.  He also stated that 
he was a longtime sports hunter and that he always wore 
hearing protection.  The veteran complained of constant 
buzzing tinnitus bilaterally, dating back to as long as he 
could remember.  Following the audiological evaluation, the 
examiner gave the opinion that it was not as likely as not 
that any claimed tinnitus was related to his military duty.  
The examiner explained that the veteran has credible post-
military noise exposure and no complaints or difficulties 
with the ears or hearing at separation.  

In light of the lack of complaints of tinnitus in service, 
the veteran's longstanding history of post-service noise 
exposure, and the audiological opinion stating that the 
veteran's current tinnitus is not related to service, the 
Board concludes that service connection for tinnitus is not 
warranted.  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 
55.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.


REMAND

The veteran seeks an initial rating in excess of 10 percent 
for his service-connected PTSD.  After a thorough review of 
the claims folder, the Board finds that the record is not 
sufficiently developed to ensure an informed decision.  

The veteran previously underwent a VA psychiatric examination 
in July 2004 in connection with his claim of service 
connection for PTSD.  Recently, in a September 2008 Informal 
Hearing Presentation, the veteran, through his 
representative, contended that his condition has deteriorated 
since that examination.  As the July 2004 examination report 
does not reflect the current status of the veteran's service-
connected PTSD, this issue must be remanded in order to 
provide the veteran with a new psychiatric examination.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007) (stating that where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted).

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007) were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As the record does not reflect that the 
veteran was provided notice in accordance with Dingess, on 
remand, the AOJ should take the opportunity to correct this 
defect in the VCAA notice previously provided to the veteran.

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) concerning the assignment of 
disability ratings and effective dates.

2. The AOJ should schedule the veteran 
for an appropriate VA psychiatric 
examination to assess the current 
severity of his service-connected PTSD.  
The entire claims file must be made 
available to the examiner prior to the 
examination, and the examiner must note 
in the examination report that the file 
was reviewed in conjunction with the 
examination.  Any appropriate testing 
should be conducted, and the results 
reviewed, prior to the final opinion.  
The examiner should note whether the 
veteran exhibits symptoms of any 
psychiatric disorders other than PTSD 
and, if possible, separate the symptoms 
caused by the service-connected PTSD from 
those caused by the nonservice-connected 
psychiatric disorders.  In this regard, 
the examiner should assign a GAF score 
that reflects only the symptomatology 
that is attributable to the veteran's 
service-connected PTSD.  The examiner 
should describe all findings in detail, 
and should explain the rationale for any 
conclusions reached.  

3. Thereafter, the AOJ should 
readjudicate the claim for a higher 
initial rating for PTSD.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


